Citation Nr: 0728274	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to October 1973.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Hartford Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
denied service connection for bilateral hearing loss, PTSD, a 
left knee disorder, and tinnitus.  On his July 2004 notice of 
disagreement and February 2005 Form 9, the veteran 
specifically limited his appeal to these matters.  In April 
2005, the veteran testified before a Decision Review Officer 
(DRO); a transcript of that hearing is of record.  A July 
2006 rating decision granted service connection for a left 
knee disorder, bilateral hearing loss, and tinnitus, and 
assigned 10, 0, and 10 percent ratings, respectively.  In 
regards to this decision, the veteran only appealed the 
noncompensable rating assigned for bilateral hearing loss.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Throughout the appeal period, the veteran was not shown to 
have had worse than level I hearing acuity in the right ear 
and worse than a hearing acuity of I in the left ear.


CONCLUSION OF LAW

A compensable rating for the veteran's bilateral hearing loss 
is not warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b) (2006);  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by March 2004 letter, furnished prior to the rating 
decision on appeal.  Initially, it must be noted that the 
claim for increased rating on appeal is a downstream issue 
from the veteran's claims for entitlement to service 
connection for bilateral hearing loss.  The veteran filed a 
claim for entitlement to service connection for bilateral 
hearing loss in January 2004. See 38 C.F.R. §§ 3.1, 3.155 
(2006).  The RO issued a VCAA letter in March 2004 informing 
the veteran of what the evidence must show to substantiate a 
claim for service connection.  The RO granted service 
connection and assigned a noncompensable rating for bilateral 
hearing loss in July 2006, and the veteran has appealed the 
initial rating assigned by the RO.  This is considered a 
"downstream" issue, as the veteran has appealed a new issue 
(increased rating), following the grant of the benefits 
sought (service connection).

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he appealed a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved.  Id.  The RO 
issued a statement of the case in December 2006, wherein it 
provided the veteran with the necessary criteria to obtain a 
higher rating for bilateral hearing loss.  Thus, the veteran 
was informed that the evidence needed to substantiate a 
compensable evaluation for bilateral hearing loss.  
Therefore, VA has met its duty to notify the veteran in 
connection with his claim for an increased rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 500-01 (2006) 
(Court found that VA had fulfilled its duty to notify when 
RO, following the submission of notice of disagreement 
regarding effective date assigned for service connection 
claim, issued a statement of the case that addressed what was 
necessary to achieve an earlier effective date for the 
service-connected disability).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him. While the March 2004 letter did 
not advise the veteran verbatim to submit everything he had 
pertinent to his claim, it explained the type of evidence 
necessary to substantiate his claim and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claim.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records, including treatment records 
from VA Connecticut Health Care System.  The Board also notes 
that in August 2006, additional VA treatment records were 
associated with the claims file (particularly records dated 
from June 2006 to February 2007) without a waiver of initial 
RO consideration.  The Board finds that it is not prejudicial 
to consider the appeal on the merits (without remanding the 
case to the RO for initial consideration of the additional 
evidence, see Disabled American Veterans et al. v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (2003)) because the 
additional evidence submitted is not pertinent to the matter 
in dispute (i.e., whether the current bilateral hearing loss 
disability warrants a compensable rating).  Rather, it 
addresses matters not relevant to this claim (the veteran's 
current mental health status).  Therefore, the veteran is not 
prejudiced by the Board's proceeding with appellate review 
without remanding the case for RO initial consideration of 
the additional evidence per DAV.  VA arranged for the veteran 
to be examined.  The veteran has not identified any further 
pertinent records that remain outstanding.  VA's duty to 
assist is met.

II.  Factual Background

May 1998 to December 2004 treatment records from VA 
Connecticut Health Care System are negative for complaints or 
treatment regarding bilateral hearing loss.  

July 1998 to December 2003 treatment records from Ear, Nose, 
and Throat Specialists of Connecticut showed treatment for 
sensorineural and mixed hearing loss.  There were no 
audiogram results that were interpretable by VA standards.

During his April 2005 DRO hearing, the veteran indicated that 
he had bilateral hearing loss that was related to service and 
warranted a compensable rating. 

January 2005 to February 2007 treatment records from VA 
Connecticut Health Care System included March and April 2006 
records that showed that the veteran was fitted for hearing 
aids.  Subsequent records were negative for any complaints or 
treatment relating to hearing loss.   

On November 2005 VA official audiometry, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
15
40
40
    LEFT
30
50
35
50
60

The average right ear puretone threshold was 31 decibels, and 
speech discrimination was 100 percent.  The average left ear 
puretone threshold was 49 decibels, and speech discrimination 
was 100 percent.  

III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state- licensed audiologist) including puretone thresholds 
and speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Table VII 
is used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under Fenderson v. West, 12 Vet.App. 119 (1999), where, as 
here, the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on facts found.

Official VA audiometry in November 2005 revealed an average 
puretone threshold of 31 decibels, with speech discrimination 
of 100 percent in the right ear, and an average puretone 
threshold of 49 decibels, with speech discrimination of 100 
percent in the left ear.  When the rating criteria are 
applied to the results of the November 2005 audiometry, they 
establish that the veteran had no worse than level I hearing 
acuity in each ear.  Combining the hearing level designations 
for the two ears under Table VII results in a noncompensable 
rating under Diagnostic Code 6100.  An exceptional pattern of 
hearing impairment (as defined in 38 C.F.R. § 4.86), which 
would warrant rating under the alternate criteria of Table 
VIA, is not shown.

The rating of hearing loss disability involves a mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  Here, such process 
establishes that a compensable rating is not warranted at any 
time during the appeal period; hence a staged rating is not 
warranted.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture of the bilateral hearing loss is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria at any point 
during the appeal period.  For this reason, the Board finds 
no basis to refer this case for consideration of an 
extraschedular rating.


ORDER

A compensable rating for bilateral hearing loss is denied. 






REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

The July 12, 2006, supplemental statement of the case (SSOC) 
was the last time the RO made a determination concerning the 
veteran's claim for PTSD.  Since then, additional VA 
treatment records that have not been previously considered 
dated in June 2006 to February 2007 were associated with the 
claims file.  This evidence pertains to whether the veteran 
has a current diagnosis of PTSD.  The evidence has not been 
considered by the RO, and the veteran has not waived initial 
AOJ consideration of the evidence.  Consequently, the Board 
has no recourse but to remand these claims to the RO or 
Appeals Management Center (AMC) for initial review of the 
additional evidence received.  

The veteran asserted that he served in the Air Force as a 
security guard.  He did not serve in combat and did not serve 
in Vietnam.  One night while he was pulling security duty, 
there was a shooting at the gate.  He indicated that two 
guards were playing "quick draw" and one accidentally shot 
the other one in the back of the head.  He was assigned to 
guard the gait while the situation was investigated.  He saw 
blood and brain matter all over the place.  One of the guards 
was sobbing on the side.  He indicated that he was not 
bothered by this event until recent events in Iraq, which 
stimulated his own experiences in the service.  Although VA 
treatment records showed that the veteran did not meet the 
full criteria for a diagnosis of PTSD, on November 2005 VA 
examination, the examiner found that the veteran experienced 
a traumatic event in service and endorsed symptoms meeting 
the full criteria for PTSD.  As PTSD has been diagnosed, the 
matter of whether the veteran was exposed to a corroborated 
stressor event in service should be developed.

As mentioned above, on March 2004 VA examination the 
diagnoses included PTSD, related, at least in part to the 
stressor alleged (but not yet corroborated).  If an alleged 
stressor is corroborated, a VA examination would be 
indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make another request 
for the veteran to complete a PTSD 
questionnaire.  He should identify his 
alleged stressor events in service, 
providing as many details (description of 
event, names of individuals involved, 
date, location, and unit) as possible 
regarding these events.  The RO/AMC should 
arrange for corroboration of all stressor 
events for which there is sufficient 
information to pursue corroboration.  If 
the veteran initially provides 
insufficient information to seek 
corroboration, he should be advised of how 
his information is lacking, and afforded 
the opportunity to provide more complete 
information. 

2.  The appellant must be asked to 
identify all health care providers, VA and 
private, who may possess additional 
records pertinent to the claim on appeal 
and provide approximate dates of 
treatment.  Complete treatment records 
must be obtained from all identified 
treatment sources.  The appellant must 
assist in this development by providing 
the requested identifying information and 
any necessary releases.

3.  The RO/AMC must make a determination 
as to whether the veteran was exposed to a 
stressor event in service (and if so, 
complete a narrative report identifying 
the stressor event found, and the evidence 
for this).

4.  If (and only if) the development 
sought above results in a finding by the 
RO/AMC that the veteran was subjected to a 
stressor event in service, the RO/AMC 
should arrange for the veteran to be 
examined by a psychiatrist to determine if 
he has PTSD based on such stressor event.  
In such event, the RO/AMC must advise the 
examiner as to what stressor event(s) 
is/are corroborated, and provide the 
veteran's claims file to the examiner for 
review.  Upon review of the claims file 
and evaluation of the veteran, the 
examiner should provide an opinion as to 
whether the veteran has a medical 
diagnosis of PTSD based on a corroborated 
stressor event in service in accordance 
with DSM-IV.  If PTSD is diagnosed, the 
examiner must identify the stressor event 
and symptoms which support such diagnosis. 
The examiner must explain the rationale 
for all opinions given. 

5.  The RO/AMC should then readjudicate 
the veteran's claim seeking service 
connection for PTSD. If it remains denied, 
the RO/AMC should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


